 


109 HR 148 IH: National Minority Media Opportunities Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 148 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Federal Communications Commission to report to Congress regarding the ownership and control of broadcast stations used to serve language minorities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Minority Media Opportunities Act. 
2.Broadcast ownership 
(a)Review of license transferSection 211(b) of the Telecommunications Authorization Act of 1992 (Public Law 102–538; 106 Stat. 3545) is amended by adding at the end the following: Subsection (a) also applies to any person holding a broadcast license used primarily to serve a language minority. The hearing required by subsection (a) shall include record evidence, analysis, and Commission findings regarding the effects of the application on competition and diversity in the programming and distribution markets for the specific language minority at issue. For purposes of this subsection, the term language minority means persons who are American Indian, Asian American, Alaskan Natives, or of Spanish heritage.. 
(b)Broadcast stations serving language minoritiesSection 202 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 111) is amended by adding at the end the following: 
 
(i)Report to CongressNot later than January 1, 2006, the Commission shall, after notice and comment, report to Congress regarding the ownership and control of broadcast stations (including AM, FM, and television broadcast stations) used to serve language minorities. The Commission shall consider the effects, with respect to both competition and diversity concerns, of multiple ownership and undue concentration in the programming and distribution markets specific to a language minority. For purposes of this subsection, the term language minority means persons who are American Indian, Asian American, Alaskan Natives, or of Spanish heritage.. 
 
